UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1784



JEROME GOODMAN,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-698-
MJG)


Submitted:   February 28, 1997            Decided:   March 18, 1997


Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jerome Goodman, Appellant Pro Se. Patricia McEvoy Smith, Assistant
Regional Counsel, Robert Drum, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Allen F. Loucks, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Goodman appeals the district court's order granting the

Commissioner's motion for summary judgment in his claim challenging

the application of the Windfall Elimination Provision to his award

of Social Security retirement benefits. We have reviewed the record

and the district court's opinion accepting the magistrate judge's
recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Goodman v. Chater, Commis-
sioner, No. CA-95-698-MJG (D. Md. May 6, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2